Case: 14-10069      Document: 00512775499         Page: 1    Date Filed: 09/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                           September 19, 2014
                                    No. 14-10069
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCOS URIBE-NAVA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-171-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Marcos Uribe-Nava appeals the revocation of his probation and the
sentence imposed upon revocation, challenging the validity of the transfer of
jurisdiction from the Western District of Texas to the Northern District of
Texas. See 18 U.S.C. § 3605. Uribe-Nava argues that the United States
District Court for the Northern District lacked jurisdiction to adjudicate
violations of his probation committed prior to the Northern District’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10069    Document: 00512775499    Page: 2   Date Filed: 09/19/2014


                                No. 14-10069

acceptance of jurisdiction over his probation imposed in 2008 in the Western
District. Conceding that his arguments are foreclosed by this court’s decision
in United States v. Fernandez, 379 F.3d 270 (5th Cir. 2004), he contends that
Fernandez was incorrectly decided, and he raises the issue to preserve it for
further review.
      As Uribe-Nava concedes, whatever their merit, his arguments
challenging the transfer of jurisdiction from the Western District to the
Northern District are foreclosed by Fernandez. See Fernandez, 379 F.3d at
272-77. As Uribe-Nava further concedes, one panel of this court may not
overrule the decision of another absent an en banc or superseding Supreme
Court decision. See United States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir.
2002).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.               The
Government’s alternative motion for an extension of time to file a brief is
DENIED as unnecessary.




                                      2